Title: From Benjamin Franklin to Vergennes, 4 May 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, May 4. 1782.
I have the honour to acquaint your Excellency, that Mr Oswald is just returned from London and now with me. He has deliver’d me a Letter from Lord Shelburne, which I enclose for your Perusal, together with a Copy of my Letter to which it is an Answer. He tells me, that it has been agreed in Council to treat at Paris, and to treat of a General Peace: and that as it is more particularly in the Department of Mr Fox to regulate the Circumstantials, a Gentleman (Mr Grenville) to be sent by him for that purpose, may be daily expected here. Mr Oswald will wait on your Excellency whenever you shall think fit to receive him. I am, with Respect, Sir Your Excellency’s most obedient and most humble Servant
B Franklin
His Excelly. the Count de Vergennes.
